EXHIBIT 99.1 Triple-S Management Corporation `1441 F.D. Roosevelt Ave. San Juan, PR 00920 www.triplesmanagement.com FOR FURTHER INFORMATION: AT THE COMPANY: INVESTOR RELATIONS: Alan Cohen Kathy Waller Chief Marketing & Communications Officer AllWays Communicate, LLC (787) 706-2570 (312) 543-6708 Triple-S Management Corporation Reports Third Quarter 2012 Results SAN JUAN, Puerto Rico, October 31, 2012 – Triple-S Management Corporation (NYSE:GTS), the leading managed care company in Puerto Rico, today announced consolidated revenues of $606.2 million and operating income of $15.5 million for the three months ended September 30, 2012.Net income was $11.7 million, or $0.41 per diluted share. September-Quarter Consolidated Highlights · Total consolidated operating revenues were $605.6 million; · Operating income was $15.5 million; · Consolidated loss ratio was 85.8%; · Medical loss ratio (MLR) was 89.7%; · Managed Care member month enrollment increased 111.0%; · Medicare member month enrollment rose 15.6%. Ramón M. Ruiz-Comas, President and Chief Executive Officer of Triple-S Management Corporation, said, “We recorded another quarter of solid top-line growth, driven by premium increases across all our managed care segments. In our Medicare business, we maintained a healthy mid-teens gain in membership.We did, however, experience a higher-than-normal increase in claims in the Commercial business, the result of more hospital admissions and increased surgical procedures, which had been tracking at lower levels in the first half of the year.Nonetheless, the period’s results were in line with internal expectations since the third quarter typically has the second highest utilization rate in any given year.As we enter the fourth quarter, our seasonally strongest, we are reaffirming our 2012 outlook. “In mid-October, CMS released Medicare Advantage Star ratings for 2013 and all of our plans demonstrated improvement.Our sales force now has a full array of MA products to offer as we proceed through open enrollment season,” continued Ruiz-Comas. “Recently, we entered into an agreement with Abarca Health, a Puerto-Rico based provider of healthcare information technology, clinical solutions, and pharmacy benefit management services, under which it will serve as American Health’s new PBM.This agreement, effective January 1, 2013, will provide us with more favorable pricing, allowing us to better control our pharmacy costs in 2013 and beyond.” Triple-S Management Corporation Add 2 Ruiz-Comas added, “To drive better performance in the Medicare Advantage segment, Susan Rawlings-Molina has been designated to head up the entire MA division.Susan, President and CEO of Socios Mayores en Salud, Inc. (the holding company of American Health), is an accomplished executive who has worked at several major U.S. managed care organizations during her career.Her first task will be to restructure the MA business, streamline our operations and increase accountability, creating greater efficiency and positioning us for further improvement in our Star ratings. “In addition, we recently appointed Juan José Díaz-Goitía to the position of Chief Information Officer.Formerly Executive Vice President of Triple-S Vida, Juan José had previously been Chief Information Officer for Latin America and Puerto Rico at Verizon Information Services.In his new role, he will integrate the technology function across our family of companies to improve efficiency and service to all of our constituents,” Ruiz-Comas concluded. Selected Quarterly Details · Pro Forma Net Income was $11.7 million, or $0.41 Per Diluted Share.Weighted average shares outstanding were 28.5 million.This compares with pro forma net income of $12.3 million, or $0.43 per diluted share, in the corresponding quarter of 2011, based on weighted average shares outstanding of 28.9 million. · Consolidated Premiums Increased 7.7%, to $565.6 Million.Theincrease was principally due to higher member month enrollment in the Medicare and Commercial businesses, as well as higher average Commercial per-member, per-month premiums. · Consolidated Administrative Service Fees Rose 423.1%, to $27.2 Million.The significant increase in service fees was driven by the addition of the Medicaid ASO business (miSalud), effective November 1, 2011. · Managed Care Membership.Our Managed Care membership grew by 109.8% year over year, reflecting the addition of the miSalud business, in which self-insured membership was 872,496 at the end of the quarter.Medicare membership increased 14.8% year-over-year, to 122,925.Fully-insured Commercial membership was up 0.5% from the same period last year. · Managed Care MLR Increased 200 Basis Points, to 89.7%.The increased MLR results from higher member month enrollment in Medicare Advantage, which has a higher MLR than the Commercial business, and to greater-than-expected utilization and cost trends in the Medicare segment.The Commercial business also experienced higher utilization and cost trends, primarily due to hospital admissions and surgical procedures. · Consolidated Loss Ratio Increased 160 Basis Points, to 85.8%.The higher consolidated loss ratio mainly reflects the 200-basis-point increase in the Managed Care MLR and an increase in the claims incurred in the Life segment, resulting from a higher loss ratio in the Cancer business and an increase in the liability for future policy benefits. · Consolidated Operating Expense Ratio Rose 180 Basis Points, to 17.6%.The higher consolidated operating expense ratio is due to the increase in self-insured contracts associated with our participation in the miSalud program. · Consolidated Operating Income Decreased 6.6%, to $15.5 Million.The decrease reflects the increased MLR in the Medicare business, partly offset by the contribution from the miSalud program, and the improved operating income of the Property and Casualty segment. Triple-S Management Corporation Add 3 · Consolidated Operating Income Margin Was 2.6%. The 50-basis-point decrease in the consolidated operatingmargin is primarily the result of the lower profitability in our Managed Care and Life Insurance businesses, offset, in part, by the improved profit margin of the Property and Casualty Insurance segment. · Consolidated Effective Tax Rate Was 11.4%.The lower effective tax rate reflects the decrease in taxable income in the Managed Care Insurance segment.The consolidated income tax expense decreased by $0.4 million, or 21.1%, during this quarter. · Parent Company Information.During this quarter, Triple-S Management repaid $25.0 million in long-term debt with a 6.7% interest rate, at no premium. Pro Forma Net Income (Unaudited) Three months ended September 30, Nine months ended September 30, (dollar amounts in millions) Net income $ Less pro forma adjustments: Net realized investment gains, net of tax - Net unrealized trading investments,net of tax - ) - ) Derivative loss, net of tax - ) - ) Charge related to change in enacted tax rate - - - ) Pro forma net income $ Diluted pro forma net income per share $ Nine-Month Recap For the nine months ended September 30, 2012, consolidated operating revenues increased 15.2%, to $1.8 billion, primarily reflecting higher member month enrollment in the Medicare and Commercial segments, the addition of the miSalud business, and the receipt of higher Medicare risk score adjustments in 2012 when compared with the prior year.Consolidated claims incurred for the nine-month period were $1.5 billion, up 14.5% year over year.The nine-month consolidated loss ratio increased 230 basis points to 86.0%, while the MLR rose 190 basis points, to 89.6%.This increase was driven by higher MA member month enrollment, which has an inherently higher MLR than the Commercial business, and higher-than-expected utilization and cost trends in the Medicare business, primarily at American Health.Consolidated operating expenses for the nine months ended September 30, 2012 were $309.4 million and the operating expense ratio was 17.4%.Pro forma net income for the nine-month period was $34.5 million, or $1.21 per diluted share, based on weighted average shares outstanding of 28.5 million, compared with $36.6 million, or $1.26 per diluted share, based on weighted average shares outstanding of 29.0 million at the same time last year. Triple-S Management Corporation Add 4 Segment Performance Triple-S Management operates in three segments: 1) Managed Care, 2) Life Insurance, and 3) Property and Casualty Insurance.Management evaluates performance based primarily on the operating revenues and operating income of each segment.Operating revenues include premiums earned, net, administrative service fees and net investment income.Operating costs include claims incurred and operating expenses.The Company calculates operating income or loss as operating revenues minus operating expenses.Operating margin is defined as operating income or loss divided by operating revenues. (Unaudited) Three months ended September 30, Nine months ended September 30, (dollar amounts in millions) Percentage Change Percentage Change Premiums earned, net: Managed Care: Commercial $ $ % $ $ % Medicare % % Medicaid - - - %) Total Managed Care % % Life Insurance % % Property and Casualty % %) Other ) ) %) ) ) %) Consolidated premiums earned, net $ $ % $ $ % Operating revenues: Managed Care $ $ % $ $ % Life Insurance % % Property and Casualty % %) Other ) ) %) ) ) %) Consolidated operating revenues $ $ % $ $ % Operating income: Managed Care $ $ %) $ $ % Life Insurance %) %) Property and Casualty ) % % Other % ) %) Consolidated operating income $ $ %) $ $ %) Operating margin: Managed Care % % -100 bp % % -30 bp Life Insurance % % -480 bp % % -200 bp Property and Casualty % %) bp % % bp Consolidated % % -50 bp % % -50 bp Depreciation and amortization expense $ $ % $ $ % Triple-S Management Corporation Add 5 Managed Care Additional Data Three months ended September 30, Nine months ended September 30, (Unaudited) Member months enrollment: Commercial: Fully-insured Self-insured Total Commercial Medicare: Medicare Advantage Stand-alone PDP Total Medicare Medicaid - Self-insured - - Total member months Claim liabilities (in millions) $ $
